Exhibit 10.1

 



Execution Copy



 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of July 15, 2019 (the
“Effective Date”) by and between LiveXLive Media, Inc., a Delaware corporation
(the “Company”) and Dermot McCormack (“Executive”).

 

The Company and Executive sometimes are referred to herein collectively as the
“Parties” and each individually as a “Party.”

 

The Company and Executive, intending to be legally bound, agree as follows:

 

1. Employment. On the terms and subject to the conditions contained herein, the
Company hereby employs Executive, and Executive accepts such employment with the
Company.

 

2. Term. This Agreement is effective as of the Effective Date. The Company
agrees to employ Executive in accordance herewith during the period starting on
the Effective Date and ending on and inclusive of the date that is the third
(3rd) anniversary of the Effective Date (i.e., July 15, 2022), subject to any
earlier termination of Executive’s employment hereunder pursuant to Article 7.
The period starting on the Effective Date and ending on and inclusive of the
third (3rd) anniversary of the Effective Date, regardless of any termination of
Executive’s employment hereunder, is referred to herein as the “Term”. The
period starting on the Effective Date and ending on and inclusive of the earlier
of (a) the third (3rd) anniversary of the Effective Date, and (b) the
Termination Date (as defined in Section 8.1) is referred to herein as the
“Employment Period”.

 

3. Position and Duties. The Company agrees that during the Employment Agreement:

 

3.1 Title; Reporting

 

(a) The Company will employ Executive as the President of the Company. Executive
will report directly to the Chief Executive Officer (the “CEO”) of the Company.
With the exception of the CEO, Executive will (x) be the most senior executive
officer of the Company and of each and all of its Affiliates (as defined in
Section 9.5(a)) (the Company, together with all of its Affiliates, are referred
to herein collectively as the “Company Group”), and (y) all employees and
officers of the Company Group (including the most senior executives of each
Affiliate of the Company and of the Company’s and its Affiliates’ respective
operating units and divisions) will report directly to Executive or, at
Executive’s election, to any designee(s) of Executive; provided, that

 

(i) each of the following officers (collectively, the “Designated Officers”)
shall report directly to the CEO rather than to Executive unless otherwise
required by the CEO, or the CEO may require the Designated Officers to co-report
to the CEO and Executive: (A) the Chief Financial Officer of the Company (the
“CFO”); (B) the Chief Strategy Officer of the Company (the “CSO”); and (C) the
General Counsel of the Company (the “GC”), provided, that in the absence or
unavailability of the CEO, the Designated Officers shall report to Executive
unless the employment agreement of any Designated Officer prohibits reporting to
any person other than the CEO, in which case such Designated Officer shall
report to Executive subject to such Designated Officer’s agreement to do so;

 

(ii) the CEO, or the Company’s Board of Directors (the “Board”), may require
employees solely or primarily performing: (A) finance, accounting, human
resources, or investor relations functions to report directly to the CFO, (B)
strategy, mergers and acquisitions, and related functions to report directly to
the CSO subject to the condition that the CEO or the Board causes the CSO to
inform Executive of all strategy, mergers and acquisitions, and related matters
(in each case whether actual, potential, pending, completed, or otherwise) in
regard to the Company Group or any member thereof on a timely manner and on a
regular basis, and (C) may cause employees solely or primarily performing legal
functions to report directly to the GC.

 



Page 1

 

 

(ii) with respect to any entity acquired by the Company which becomes an
Affiliate of the Company after the Effective Date (an “Acquired Entity”), the
CEO or the Board may cause only the most senior executive officer of any
Acquired Entity (and any successor to such most senior executive officer) to
report directly to the CEO rather than to Executive, or to co-report to the CEO
and the Executive, provided that in the absence or unavailability of the CEO,
such senior executive officer shall report to the Executive.

 

(b) Other than the CEO, during the Employment Period, the Company will not (i)
appoint any other person to a position more senior than, or equivalent in status
to, that held by Executive (whether in terms of any authorities, duties, offices
positions, powers, reporting relationships, responsibilities, titles, or
otherwise), (ii) appoint any other person to act jointly with Executive, or
(iii) require Executive to share with any person any of Executive’s authorities,
duties, powers, reporting relationships, responsibilities, or titles. Without
limitation of Section 3.1(a), and notwithstanding any express exceptions
thereto, at all times during the Employment Period:

 

(i) Executive’s authorities, duties, powers, and responsibilities will include
day-to-day control, direction, management, and supervision of the following
functions for the Company Group: operations and operational resources;
marketing; sales; products; content programming and technology and technology
development (each of the foregoing, a “Specified Function”) ; and

 

(ii) all employees who solely or primarily perform services relating to any
Specified Function including the Chief Operating Officer of the Company, if any,
the Chief Marketing Officer of the Company, and the Chief Technology Officer of
the Company (or, if any of the foregoing titles does not exist at any time
during the Term, the closest equivalent title thereto), will report directly to
Executive or Executive’s designee.

 

3.2 Duties. Executive will have general supervision, direction, and control of
the day to day business and affairs of the Company Group subject to (x) the
reasonable direction of the CEO or the Board, (y) the budget of the Company then
in effect as approved by the Board, and (z) such Written Policies (as defined
below) as may be established from time to time by the Board, including without
limitation, the following authority and responsibilities of the Executive: (i)
managing the day-to-day business operations of the Company Group; (ii)
supervising, coordinating, and managing the Company Group’s business,
operations, activities, operating expenses, and capital allocation; (iii)
supervising the Company Group’s employees and officers other than the CEO, and
other than a Designated Officer to the extent that the CEO causes a Designated
Officer report to the CEO rather than to Executive, or to co-report to the CEO
and Executive; (iv) authority to incur expenses of up to $100,000 on any
individual expenditure contemplated by the Company’s budget (which shall
increase after the first fiscal year on a basis commensurate with, and
proportionate to, any increases in the Company’s budget, with such increase to
be subject to the Board’s prior approval), which budget has been approved by the
CEO or the Board; and (v) such other authorities, duties, powers, and
responsibilities customarily exercised by a President. As used herein, “Written
Policy(ies)” shall mean, and include, any policy or procedure of the Company
determined by the Board or the Compensation Committee of the Board (the
“Compensation Committee”), as the case may be, which in each case has been set
forth in writing and delivered to the Executive.

 

3.3 Location. Executive’s principal place of business will be in New York City
(or, if agreed to in writing by Executive and the Company, in Los Angeles,
California), although the Executive will travel to the Company’s principal
executive offices located in the metropolitan Los Angeles, California area from
time to time as deemed reasonably necessary by CEO and/or the Board. Executive
will be provided with an office at the Company’s principal executive
headquarters in Los Angeles, California when you are working in Los Angeles,
California.

 



Page 2

 

 

3.4 Confidentiality, Non-Interference and Invention Assignment. As a condition
of employment, Executive shall execute and comply with the Confidentiality,
Non-Interference and Invention Assignment Agreement attached hereto as Exhibit
“A” (“Confidentiality Agreement”).

 

4. Services. During the Employment Period, Executive shall devote substantially
all of Executive’s working time, attention, and efforts to the Company,
excluding any periods for illness, incapacity, and vacations, subject to the
policies established by the Compensation Committee, except as otherwise
specifically provided herein. Notwithstanding the immediately preceding sentence
or anything to the contrary contained herein, during the Employment Period
Executive is permitted (a) to serve on the boards of directors, the boards of
trustees, or any similar governing bodies, of any corporations or other business
entities, of any charitable, educational, religious, or public service
organizations, or of any trade associations, (b) to engage in charitable
activities and community affairs, (c) to engage in venture investing, and (d) to
manage Executive’s personal investments, in each case so long as such activities
are disclosed to the Board, do not compete with the business of the Company, and
do not interfere with Executive’s performance of this Agreement and which shall
take first priority over all other such activities as determined in the
reasonable discretion of the Board. The Company hereby acknowledges and agrees
that all such activities conducted by Executive as of the Effective Date
(including all boards of directors on which Executive serves as of the Effective
Date) which are listed in Schedule “1” to this Agreement, do not interfere with
Executive’s performance of this Agreement and do not compete with the business
of the Company.

 

5. Compensation

 

5.1 Base Salary

 

(a) During the Employment Period, the Company shall pay to Executive a cash base
salary of $500,000 starting on the Effective Date and continuing until end of
Term. During the Employment Period the Board (or the Compensation Committee)
shall review Executive’s annual cash base salary not less frequently than on an
annual basis and may increase (but not decrease, including as it may be
increased from time to time) such base salary, provided, that Executive’s annual
cash salary will also be reviewed for an increase if (i) the Company closes a
debt or equity financing resulting in at least Fifty Million ($50,000,000) in
gross cash proceeds to the Company or (ii) the Company’s volume weighted average
closing stock price for the preceding thirty (30) consecutive trading days on
the NASDAQ, or any other nationally recognized securities exchange, exceeds $10
per share (as adjusted for any stock split, if any) of Common Stock (either of
the foregoing events, a “Specified Event”). Executive’s annual cash base salary,
as it may be increased from time to time, is referred to herein as the “Base
Salary”. The Company shall pay the Base Salary to Executive in accordance with
the Company’s generally applicable payroll practices for senior executive
officers (other than the CEO), but not less frequently than in equal monthly
installments.

 

5.2 Annual Performance Bonus.

 

(a) In addition to the Base Salary, Executive is eligible to earn an annual
fiscal year cash performance bonus (a “Performance Bonus”) for each whole or
partial fiscal year of the Employment Period in accordance with the Company’s
annual bonus plan applicable to the Company’s senior executives (the “Annual
Plan”), as determined and awarded by the Board in good faith. (The fiscal year,
as of the Effective Date, is April 1 to March 31.) The Company agrees to use its
good faith efforts to establish, or cause the establishment of the Annual Plan
as promptly as practicable after the Effective Date and in any event prior to
March 31, 2020, with regard to the Performance Bonuses payable to Executive, if
any, for each fiscal year commencing after March 31, 2019, provided that such
Annual Plan shall be subject to Board approval. Executive’s “target” Performance
Bonus shall be one hundred percent (100%) of Executive’s average annualized Base
Salary during the fiscal year for which the Performance Bonus is earned
(disregarding any reduction to the Base Salary in violation of this Agreement).
Executive’s “target” Performance Bonus is referred to herein as the “Target
Bonus.” On or before the date sixty (60) days after the first day of each fiscal
year of the Company occurring during the Employment Period the Compensation
Committee and the CEO shall meaningfully consult with Executive in connection
with establishing the performance objectives for determining Executive’s
Performance Bonus for the respective fiscal year, provided that the final
determination shall remain in the complete and sole discretion of the
Compensation Committee and the Board.

 



Page 3

 

 

(b) The Company agrees that the performance objectives established under the
Annual Plan for Executive will be no less favorable in the aggregate to
Executive than the objectives established and used under the Annual Plan to
determine the amount of the annual cash bonus payable to any other senior
executive officer of the Company Group who participates in the Annual Plan
(other than the CEO). Except as otherwise provided herein: (i) depending on such
performance in any particular whole or partial fiscal year, and on the criteria
set forth in the Annual Plan, the actual amount of the Performance Bonus for
that fiscal year may be less than, equal to, or greater than the Target Bonus;
(ii) the Company shall pay each Performance Bonus to Executive at the same time
that annual cash bonuses are paid to the other senior executive officers of the
Company Group (other than the CEO), but in no event later than the fifteenth
(15th) day of the third month following the end of the applicable fiscal year
for which the Performance Bonus is earned; and (iii) except as provided in
Article 8, Executive shall not be entitled to receive any Performance Bonus if
Executive is not employed on the date on which annual cash bonuses for the
applicable fiscal year are paid (or are payable in accordance with this Section
5.2), provided, that, if Executive’s employment shall end at the end of the
Term, the Performance Bonus, if any, for the last fiscal year of the Term shall
(A) shall be prorated based on the ratio of (x) the total number of calendar
days elapsed in such fiscal year through and inclusive of the date on which the
Term ends, to (y) the total number of calendar days in that fiscal year, and (B)
shall be payable as if the Executive was employed on the date on which annual
cash bonuses for the applicable fiscal year are paid (or are payable in
accordance with this Section 5.2).

 

5.3 Equity Grants.

 

(a) Initial Equity Grant. The Company shall grant to Executive, as soon as
practicable following the Effective Date, an initial equity grant (the “Initial
Equity Grant”) of One Million (1,000,000) restricted stock units (“RSUs”). The
Initial Equity Grant is being made under the Company’s 2016 Equity Incentive
Plan (as amended from time to time, the “2016 EIP”), will be evidenced by an
Award Agreement (as defined in the 2016 EIP) between the Company and Executive
in the form attached hereto as Exhibit B (the “Award Agreement”), and will be
made not later than thirty (30) days after the Effective Date. Subject to
Article 8, the RSUs subject to the Initial Equity Grant shall one-time cliff
vest on the third (3rd) anniversary of the Effective Date, provided that
Executive is continuously employed by the Company through such vesting date
(except as otherwise provided in Article 8). Notwithstanding the foregoing, in
the event of a “Change of Control” (as defined below) all RSUs shall vest in
full effective immediately prior to such event, and the Board may, in its sole
discretion, determine to accelerate the vesting of up to one-third of the
Initial Equity Grant during each calendar year based on Executive’s performance.
Each vested RSU shall be settled by delivery to Executive of one share of common
stock, $0.001 par value per share (the “Common Stock”), of the Company per
vested RSU within (10) days after the applicable vesting date (each such
applicable date, the “Settlement Date”). Upon the Settlement Date, Executive
shall be entitled, at his discretion and to the extent permitted by applicable
law and the Company’s Insider Trading Policy, to satisfy his tax obligations
arising in connection with the settlement of his vested RSUs through the sale by
Executive in the open market of a number of shares of Common Stock underlying
the vested RSUs up to the maximum applicable withholding rate. As permitted by
law and subject to any required consents (including under any applicable
agreements of the Company) , on or before each Settlement Date, the Company
shall use its commercially reasonable efforts to file a Registration Statement
on Form S-8 with the U.S. Securities and Exchange Commission (the “SEC”) to
allow Executive (and if permitted by the Company, other senior executives) to
settle a number of vested RSUs sufficient to cover his employment tax obligation
arising in connection with the settlement of his vested RSUs in the open market
pursuant to such Form S-8. “Change of Control” shall have the meaning provided
in the 2016 Plan, except that (i) for purposes of determining whether a Change
of Control has occurred under this Agreement, the acquisition of additional
shares of Common Stock and/or convertible or voting securities by Robert Ellin
and/or his Affiliates (as defined below) resulting in him and/or his Affiliates
having Beneficial Ownership (as such term is defined in the Securities Exchange
Act of 1934, as amended) of more (or subsequently less) than 50% of the total
voting power of the stock of the Company will not be considered a Change of
Control, and (ii) for purposes of the RSUs (and any other amounts payable on a
Change of Control that constitute “nonqualified deferred compensation” within
the meaning of the 409A Rules), a Change of Control shall only be deemed to
occur if such transaction also constitutes a “change of control event” within
the meaning of the 409A Rules.

 



Page 4

 

 

(b) Additional Equity Awards. The Initial Equity Grant shall be in addition to
any other equity-based compensation or equity awards the Company or any other
member of the Company Group may grant to Executive on or after the Effective
Date (including any Additional Equity Grants, as defined in Section 8.1), at any
time and from time to time. Executive shall be considered for Additional Equity
Grants at least once during each fiscal year, shall generally receive additional
equity grants at a level at least commensurate with that of other senior
executives of the Company Group, and shall, in addition, be considered for
Additional Equity Grants upon the occurrence of a Specified Event, subject to
the Board’s sole discretion whether to make any such awards.

 

5.4 Tax Withholding. The Company may withhold from any amounts payable
hereunder, including any amounts payable pursuant to this Article 5 or pursuant
to Article 8, any applicable federal, state, and local taxes that the Company is
required to withhold pursuant to any applicable law.

 

6. Benefits; Perquisites; Expenses

 

6.1 Benefits. Except as otherwise agreed to by the Executive or elected by the
Executive in any applicable voluntary election materials, Executive shall be
eligible to participate in and shall receive all or comparable benefits under
all welfare plans, pension plans, fringe benefit plans, other benefit plans, and
all other arrangements, plans, policies, and programs in each case (w) that the
Company makes available generally to the senior executives of the Company or of
any other member of the Company Group (other than the CEO), (x) that are
sponsored or maintained by any member of the Company Group or to which any
member of the Company Group contributes, (y) on a basis no less favorable than
the basis as such arrangements, plans, policies, and programs are applicable or
made available to the other senior executives of any member of the Company Group
(other than the CEO), and (z) whether now existing or established hereafter,
including (a) all accidental death, business travel insurance, death benefits,
dental, disability (including short-term disability and long-term disability),
flexible spending accounts, health, hospitalization, life insurance, long term
care, medical, prescription drug, salary continuation, sickness, surgical,
vacation, vision, welfare, wellness, and similar arrangements, plans, policies,
or programs, and (b+) all change in control, deferred compensation, deferred
stock unit, executive compensation, incentive (or other) bonus (whether
short-term, long-term, or otherwise), other equity-based compensation, pension,
profit sharing, restricted stock, restricted stock unit, retention, retirement,
savings, stock appreciation right, stock option, stock purchase, supplemental
retirement, and similar arrangements, plans, policies, and programs
(collectively, the “Benefit Plans”). The Company agrees that Executive’s
eligible dependents shall have the right to participate in all Benefit Plans as
permitted in accordance with the applicable terms of the respective Benefit Plan
and that the Company’s medical and hospital plan shall provide coverage for
Executive’s eligible dependents.

 

6.2 Perquisites. Executive is entitled to receive such perquisites that the
Company generally provides to its other senior executive officers (other than
the CEO) in accordance with the then-current policies and practices of the
Company. In addition, the Company will reimburse Executive, in an aggregate
amount not to exceed $12,500, for Executive’s legal and professional fees
incurred in connection with the review, negotiation and execution of this
Agreement, the Initial Equity Grant and any related agreements.

 

6.3 Vacation. Executive is entitled to (a) not less than four (4) weeks of paid
vacation during each calendar year (in addition to Company-wide holiday
periods), taken in accordance with the generally applicable policies and
procedures of the Company, and (b) sick leave on terms equivalent to those of
other senior executives of the Company (other than the CEO).

 



Page 5

 

 

6.4 Business Expenses. The Company shall promptly pay or reimburse Executive for
all reasonable out-of-pocket business expenses (including without limitation
travel and accommodation costs, and entertainment expenses) incurred or paid by
Executive during the Employment Period in the performance of Executive’s duties
under this Agreement on a basis appropriate to Executive’s position, upon
presentation of reasonably detailed expense statements or vouchers and such
other information as the Company may reasonably require and in accordance with
the generally applicable policies and procedures of the Company, and in no event
less favorable than that provided by the Company to any of its senior executives
(other than the CEO), all in accordance with the applicable policies and
procedures of the Company. Without limitation of the foregoing, Executive shall
be entitled to payment or reimbursement for: (a) business class air travel on
all “red-eye” flights and on any international flights, in either case when
traveling for business; and (b) at least an additional 5 round-trip domestic
business class flights, in each fiscal year (when traveling for business), where
the duration of the flight is more than 4 hours, with at least 4 round-trip
business class companion tickets for a family member on such flights when such
family member is accompanying Executive (when traveling for business) from New
York to Los Angeles (or Los Angeles to New York); provided, that as a condition
of any such payment or reimbursement under clause (a) or (b), Executive shall be
required to use reasonable efforts to purchase the lowest fare for any such
flights.

 

6.5 Indemnification

 

(a) The Company shall indemnify and hold harmless Executive to the fullest
extent permitted by law from and against any and all expenses (including,
without limitation, reasonable attorneys’ fees, fees of experts, witness fees,
fees of other professional advisors, other disbursements incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
appealing, or participating in a Proceeding (as hereinafter defined), bonds, all
interest, assessments, and other charges paid or payable in connection with or
in respect of the foregoing, and any federal, state, local, or foreign taxes
imposed on Executive as a result of the actual or deemed receipt of any payments
pursuant to this Section 6.5) (all of the foregoing, collectively, “Expenses”),
demands, claims, damages, judgments, penalties, fines, settlements, and all
other liabilities incurred or paid by him, or on his behalf, in connection with
the investigation, defense, prosecution, settlement or appeal(s) of any
threatened, pending or completed action, suit, proceeding, alternative dispute
resolution mechanism, investigation, inquiry, or hearing (including any
administrative hearing), whether civil, criminal, administrative or
investigative and to which Executive was or is a party or other participant or
is threatened to be made a party or other participant (a “Proceeding”), or any
claim, issue, or matter therein (including any Proceeding brought by or in the
right of any member of the Company Group), by reason of or arising from the fact
that Executive is or was a director, officer, employee, agent, or fiduciary of
the Company or of any other member of the Company Group or, at the request of
the Company, of any other corporation, partnership, joint venture, trust,
employee benefit plan, or other enterprise, or by reason of or arising from
anything done or not done by Executive in any such capacity or capacities,
(including any Proceeding, or any claim, issue, or matter therein, by reason of
or arising from: any actual or alleged breach by Executive of his fiduciary duty
as a director or officer of any member of the Company Group; the registration,
purchase, sale, or ownership of any securities of the Company or any fiduciary
obligation owed with respect thereto; or any misstatement or omission of
material fact by the Company in violation of any duty of disclosure imposed on
the Company by any federal, state, or foreign securities or common laws),
provided that Executive acted in good faith and in a manner that was not grossly
negligent and Executive reasonably believed to be in or not opposed to the best
interests of the Company or such other member of the Company Group, and, with
respect to any criminal Proceeding, had no reasonable cause to believe
Executive’s conduct was unlawful. Notwithstanding the foregoing, solely with
respect to any Proceeding brought by or in the right of the Company, the Company
is not obligated to so indemnify Executive in respect of any claim, issue, or
matter in such Proceeding as to which Executive shall have been adjudged to be
liable to the Company, unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such Proceeding was brought shall
determine upon application that, despite such adjudication but in view of all
the circumstances in the Proceeding, Executive is fairly and reasonably entitled
to indemnity for Expenses and such other amounts which the Court of Chancery or
such other court shall deem proper. The Company also shall pay any and all
Expenses incurred by Executive as a result of Executive being called as a
witness in connection with any matter involving the Company, any other member of
the Company Group, or any of its or their respective officers or directors,
provided that the Company shall not be obligated to pay for any such attorney’s
fees if there is no appreciable risk of liability to Executive as a result of
serving as such a witness, provided further that, in such event, the Company (at
its expense) will provide Executive with reasonable access to the Company’s
legal counsel for the sole purpose of advising Executive in connection
Executive’s serving as such a witness. Without limiting the generality of the
foregoing, the Company’s covenants and obligations under this Section 6.5
include indemnifying and holding harmless Executive against all Expenses
incurred by or on behalf of Executive in connection with, relating to, or
arising from any Proceeding initiated by Executive or by any member of the
Company Group to enforce or interpret this Section 6.5 or any rights of
Executive to indemnification or advancement of Expenses (whether hereunder,
under any other agreement, under the Company’s certificate of incorporation or
bylaws (as now or hereafter in effect), under any applicable laws, or
otherwise), or for recovery under any directors’ and officers’ liability
insurance policies maintained by any member of the Company Group, in each case
if, and only if Executive prevails with respect to any substantial issue or set
of issues presented in such Proceeding.

 



Page 6

 

 

(b) The termination of any Proceeding or of any claim, issue, or matter therein,
by judgment, order, or settlement, shall not create a presumption that Executive
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.

 

(c) The Company shall pay any Expenses, judgments, penalties, fines,
settlements, and other liabilities incurred by Executive in investigating,
defending, settling or appealing any Proceeding described in this Section 6.5 in
advance of the final disposition of such Proceeding, as such Expenses,
judgments, penalties, fines, settlements, and other liabilities come due. The
Company shall promptly pay the amount of such Expenses, judgments, penalties,
fines, settlements, and other liabilities to Executive, but, in respect of
advances of Expenses, in no event later than ten (10) days following Executive’s
delivery to the Company of a written request for an advance pursuant hereto,
together with a reasonable accounting of such Expenses, and in respect of all
other indemnification payments, in no event later than thirty (30) days
following Executive’s delivery to Company of a written request therefor,
together with such reasonable accounting or other applicable supporting
information. Executive hereby undertakes and agrees to repay to the Company any
advances made pursuant to this Section 6.5(c) within ten (10) days after an
ultimate finding that Executive is not entitled to be indemnified by the Company
for such amounts. The Company shall make the advances contemplated by this
Section 6.5(c) regardless of Executive’s financial ability to make repayment,
and regardless whether indemnification of Executive by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 6.5(c) shall be unsecured and interest-free.

 

(d) The Company agrees that (i) during the Employment Period the Company will
maintain in full force and effect directors’ and officers’ liability insurance
that has a liability limit of not less than Ten Million Dollars ($10,000,000);
(ii) in such insurance policy or policies maintained by the Company, Executive
shall be named as an insured in such a manner as to provide the same rights and
benefits as are accorded to the most favorably insured of the Company’s officers
or directors, and (iii) such policy or policies shall include a “tail” for
coverage for claims made within a minimum of three (3) years following the end
of the Employment Period.

 

(e) The rights of Executive pursuant to this Section 6.5 shall be in addition to
any other rights Executive may now or hereafter have under the Company’s
certificate of incorporation or bylaws (as now or hereafter in effect), any
agreement, any vote of stockholders or directors, applicable law, or otherwise.
To the extent that a change in applicable law (whether by statute, judicial
decision, or otherwise) permits greater indemnification that would be afforded
currently under the Company’s certificate of incorporation or bylaws, applicable
law, any other agreement, or this Section 6.5, it is the intent of the Parties
that Executive enjoy by this Section 6.5 the greater benefits so afforded by
such change.

 



Page 7

 

 

(f) No breach of this Agreement by Executive, in and of itself, shall relieve
the Company from any of its obligations or covenants pursuant to this Section
6.5.

 

7. Termination of Employment

 

7.1 Termination Notice. For the purposes hereof, the term “Termination Notice”
means a written notice provided in accordance with Section 9.2 (x) by the
Company, with respect to any termination of Executive’s employment pursuant to
Section 7.3, 7.4, or 7.5 or (y) by Executive with respect to any termination of
Executive’s employment pursuant to Section 7.6 or 7.7, as the case may be, that
(a) indicates the specific provision of this Agreement relied upon for such
termination, (b) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for the termination of
Executive’s employment under the provision so indicated, and (c) other than for
a termination pursuant to Section 7.3, specifies the effective date of the
termination, if such effective date is subsequent to the date of receipt of the
notice. The failure by the Company or Executive, as the case may be, to set
forth in a Termination Notice any fact or circumstance which contributes to a
showing of Cause (as defined in Section 7.4(b))) or Good Reason (as defined in
Section 7.6(b)) does not waive any right of the Company or Executive,
respectively, hereunder, or preclude the Company or Executive, respectively,
from asserting such fact or circumstance in enforcing its or his rights
hereunder.

 

7.2 Termination Due to Death. The Executive’s employment with the Company
hereunder terminates automatically upon the death of Executive of Executive
during the Term.

 

7.3 Termination by Company due to Disability.

 

(a) The Company may terminate Executive’s employment hereunder due to Disability
only if (i) a majority of the directors then serving on the Board (other than
Executive, if applicable) determines in good faith that a Disability of
Executive has occurred (pursuant to the definition of Disability set forth in
Section7.3(b)), and (ii) subsequent (but not prior) to such determination the
Company provides a Termination Notice to Executive. In such event, Executive’s
employment with the Company terminates on the date (the “Disability Effective
Date”) thirty (30) days after the date on which Executive (or Executive’s legal
representative, if applicable) receives the Termination Notice, except that if
Executive resumes the full-time performance of Executive’s duties on or before
the Disability Effective Date, then the Termination Notice is of no force or
effect, the Executive’s employment with the Company does not terminate on the
Disability Effective Date, and the Company may not terminate Executive’s
employment for Disability in that particular instance.

 

(b) For the purposes hereof, the term “Disability” means Executive’s absence
from his duties with the Company on a full-time basis for one hundred eighty
(180) days during any period of twelve (12) consecutive months, or one hundred
and twenty (120) consecutive days, in each case solely as a result of incapacity
due to mental or physical illness and, at the end of such applicable period, the
determination in good faith by a Qualifying Doctor that such incapacity will
result in Executive’s continued inability to perform his services hereunder for
an additional period of not less than three (3) months from the date of such
determination. As used herein, “Qualifying Doctor” means an independent medical
doctor then-licensed to practice medicine in the State of New York specializing
in the area to which Executive’s incapacity relates and who is selected by the
Company and approved by Executive (or Executive’s legal representative, if
applicable) (such approval not to be unreasonably withheld or delayed by the
Executive, or Executive’s legal representative, if applicable). In connection
with such determination, Executive or his legal representative or any member of
his family has the right to present to such medical doctor any information or
arguments as to Executive’s incapacity as he, she, or they deem appropriate,
including the opinion of Executive’s personal physician(s).

 



Page 8

 

 

7.4 Termination by Company for Cause

 

(a) The Company may terminate Executive’s employment with the Company for Cause
at any time by providing a Termination Notice and Board resolution described
below to Executive, if the Company and the Board comply with all of the
provisions of this Section 7.4:

 

(b) For the purposes hereof, “Cause” means:

 

(i) Executive’s conviction of a felony requiring intent under the laws of the
United States or any State thereof, after the exhaustion of all possible
appeals, or Executive entering a plea of nolo contendere to any charge of a
felony requiring intent under the laws of the United States or any State
thereof, in each case excluding any Limited Vicarious Liability (as hereinafter
defined). For the purposes hereof, “Limited Vicarious Liability” means any
liability that (x) is based on acts or omissions of the Company for which
Executive is responsible solely as a result of his offices with the Company,
where Executive was not directly involved in such acts or omissions and either
had no prior knowledge of such intended acts or omissions or upon obtaining any
such knowledge promptly acted reasonably and in good faith to attempt to prevent
the acts or omissions causing such liability, or (y) Executive did not have a
reasonable basis to believe that any applicable law was being violated by such
acts or omissions; or

 

(ii) a repeated, willful and substantial refusal by Executive to perform
Executive’s material duties or responsibilities assigned to Executive in
accordance with the terms of this Agreement, but only if such duties or
responsibilities so assigned to Executive are not inconsistent with (x)
Executive’s position as President of the Company, or (y) any of Executive’s
duties or responsibilities hereunder (including any such duties or
responsibilities as set forth in, or as contemplated by, Section 3.1), and, in
each case, excluding any such failure by reason of death, Disability, or
incapacity; or

 

(iii) any material and willful violation of any Written Policy of the Company
that is generally applicable to all employees or officers of the Company and
that results or which could be reasonably expected to result in a material
negative effect on the business of the Company; or

 

(iv) Executive’s willful malfeasance in the performance of his duties hereunder
that has a material negative effect on the business of the Company; or

 

(v) any other material breach of this Agreement or the Confidentiality Agreement
by Executive.

 

(c) Executive engaging in intentional acts of fraud, embezzlement or
misappropriation of funds against the Company. For the purposes hereof: (i) any
act or omission (including any refusal or violation) by Executive is “willful”
only if the same is not in good faith and is without the reasonable belief by
Executive that such act or omission is in the best interests of the Company; and
(ii) any act or omission by Executive based upon any authority granted pursuant
to a resolution duly adopted by the Board or based upon the advice of counsel
for the Company in each case is presumed to be in good faith and in the best
interests of the Company. For the purposes of this Section 7.4 “repeated” means
more than two (2) times.

 

(d) For avoidance of doubt, “Cause” does not include (i) differences of opinion
with respect to strategy or implementation of business plans, (ii) the success
or lack of success of any such strategy or implementation, or (iii) any failure
to achieve any performance or economic objectives, whether relating to
Executive, the Company, or otherwise.

 

(e) With respect to clauses (ii), (iii), (iv) and (v) of Section 7.4(b), “Cause”
shall not exist unless (i) the Company, on or before the date one hundred twenty
(120) days after the first date on which any member of the Board has knowledge
of the act or omission alleged to constitute Cause, provides written notice to
Executive informing Executive of the Company’s intention to consider terminating
Executive’s employment hereunder for Cause and identifying the act or omission
alleged to constitute Cause, and (ii) Executive fails to cure such act or
omission (if capable of being cured) on or before the date thirty (30) days
after the date on which Executive receives such notice from the Company (such
thirty (30) day period, the “Cause Cure Period”).

 



Page 9

 

 

(f) Notwithstanding anything to the contrary contained herein, no cessation of
Executive’s employment with the Company shall be deemed to be for Cause unless,
on or before the one year anniversary of the first date the Board has knowledge
of the act or omission alleged to constitute Cause, or if later, the last day of
the applicable Cause Cure Period, the Company delivers to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds
(2/3) of the entire Board (excluding Executive if he is a member thereof) at a
meeting called and held for such purpose (i) finding that, in the good faith
opinion of the Board, Executive is guilty of conduct constituting Cause
hereunder, and (ii) authorizing the termination of Executive’s employment for
Cause.

 

7.5 Termination by Company Without Cause. The Company may terminate Executive’s
employment with the Company Without Cause (as hereinafter defined) only by the
Company providing a Termination Notice to Executive. For the purposes hereof,
the term “Without Cause” means (a) without Cause, and (b) other than by reason
of the Executive’s death or Disability.

 

7.6 Termination by Executive for Good Reason

 

(a) Executive may terminate his employment with the Company for Good Reason only
by providing a Termination Notice to the Company on or before the date ninety
(90) days after the date on which Executive becomes aware of the act or omission
constituting Good Reason, which shall take effect only if the Company shall not
cure such basis for Good Reason within thirty (30) days following receipt of
such Termination Notice and, unless otherwise agreed to by the parties,
termination shall be effective upon the expiration of such cure period.

 

(b) For the purposes hereof, “Good Reason” means:

 

(i) a reduction in Executive’s then-current Base Salary or then-current Target
Bonus, or the Company’s failure to pay Executive any other material amounts owed
to Executive within thirty (30) days after the date such payment was due to
Executive under this Agreement;

 

(ii) the material diminution, removal, or withdrawal of, or any other material
adverse change in, any of Executive’s authorities, duties, offices, positions,
powers, responsibilities, or titles (as set forth in, or as contemplated by,
Sections 3.1 or 3.2, including a reorganization or other corporate transaction
resulting in any entity directly or indirectly controlling (as such concept is
defined in Section 9.5(a)) the Company and either (A) Executive is not the at
least the second most senior executive officer of the ultimate parent entity, or
(B) Executive does not report directly to (x) the chief executive officer of the
ultimate parent entity, or (y) the board of directors of the ultimate parent
entity;

 

(iii) the assignment to Executive of any authorities, duties, functions,
offices, positions, or responsibilities, that materially impair Executive’s
ability to function as the President of the Company (or any other position in
which Executive is then serving) or the assignment to Executive of any duties
that are materially inconsistent with any of the provisions of Section 3.1 or
3.2;

 

(iv) the Company (i) requiring the Executive to relocate his residence outside
of the New York metropolitan area, or (ii) relocating its principal offices more
than 25 miles outside of the City of Los Angeles, California;

 



Page 10

 

 

(v) any purported termination of Executive’s employment for Cause that is not
effected in compliance with Section 7.4, other than by reason of Executive’s
timely cure of such basis for Cause; or

 

(vi) the Company requiring Executive to report to any position other than as set
forth in Section 3.1(a); or

 

(vii) the Company failing to comply with Section 9.3; or any other material
breach of this Agreement by the Company, including without limitation any other
breach of Sections 3.1 or 3.2.

 

7.7 Termination by Executive Without Good Reason. Executive may terminate
Executive’s employment with the Company without Good Reason by providing a
Termination Notice to the Company that specifies an effective date that is not
less than thirty (30) days after the date on which Executive provides the
Termination Notice to the Company. The Company, after its receipt of the
Termination Notice, may elect to accelerate such effective date by providing
Executive with written notice of such acceleration, and in such event the
Termination Notice shall be effective as of the date specified in the Company’s
acceleration notice, and such acceleration, in and of itself, shall not
constitute a termination of Executive’s employment hereunder by the Company with
or without Cause.

 

8. Consequences of Termination or Non-Renewal

 

8.1 Certain Defined Terms. As used herein:

 

“Accrued Obligations” means the aggregate of: (a) Executive’s accrued Base
Salary through and inclusive of the Termination Date (disregarding any reduction
thereto in violation of this Agreement); (b) Executive’s accrued vacation pay
through and inclusive of the Termination Date; and (c) Executive’s business
expenses incurred through and inclusive of the Termination Date that have not
been reimbursed by the Company as of the Termination Date.

 

“Additional Equity Awards” means all equity compensation or other equity awards
granted by any member of the Company Group to Executive on or after the
Effective Date (including restricted stock, restricted stock units, stock
appreciation rights, and stock options), excluding the Initial Equity Grant made
to Executive pursuant to Section 5.3(a).

 

“Applicable Amount” means (i) with respect to termination of employment pursuant
to Section 8.2 or 8.4 with the Termination Date occurring during the first six
(6) months of the Term, one-half of the otherwise applicable entire amount
(whether such amount is a grant of RSUs, grant of stock options or other form of
Equity Compensation) and (ii) with respect to termination of employment pursuant
to Section 8.2 or 8.4 with the Termination Date occurring after the first six
(6) months of the Term, the entire amount (whether such amount is a grant of
RSUs, grant of stock options or other form of Equity Compensation).

 

“Applicable Period” means (i) with respect to termination of employment pursuant
to Section 8.4 with the Termination Date occurring during the first six (6)
months of the Term, six (6) months, and (ii) with respect to termination of
employment pursuant to Section 8.4 with the Termination Date occurring after the
first six (6) months of the Term, twelve (12) months.

 

“eligible dependent” includes Executive’s spouse (or widow).

 

“Equity Compensation” means (i) the Initial Equity Grant to Executive pursuant
to Section 5.3(a), and (ii) the Additional Equity Awards.

 



Page 11

 

 

“Medical Plan” means each of the Benefit Plans that provides dental, health,
hospitalization, life, medical, prescription, surgical, or vision benefits,
care, coverage, or insurance, or any similar benefits, care, coverage, or
insurance.

 

“Other Benefits” means all benefits, compensation, and rights, whether accrued,
earned, or vested, to which Executive is entitled as of the Termination Date
under the terms and conditions applicable to such benefits, compensation, and
rights, including death benefits, disability benefits, and all other benefits,
compensation, and rights pursuant to any of the Benefit Plans (including vested
stock options, restricted shares, restricted stock units).

 

“Prior Year Bonus” means Executive’s Performance Bonus earned for the fiscal
year immediately preceding the fiscal year in which the Termination Date occurs,
if such Performance Bonus has not been paid as of the Termination Date
(disregarding any reduction to the Target Bonus in violation of this Agreement);

 

“Pro Rata Bonus” means: (i) for purposes of Section 8.2(a), an amount equal to
the product of (a)(i) if the Termination Date occurs during the first twelve
months of the Term, one hundred percent (100%) of the Performance Bonus awarded,
if any, in good faith by the Board pursuant to Section 5.2, and (ii) if the
Termination Date occurs after the first twelve months of the Term, the greater
of the Target Bonus or one hundred percent (100%) of the Performance Bonus
earned by Executive for the immediately preceding completed fiscal year prior to
the fiscal year in which the Termination Date occurs, if such bonus is awarded
in good faith by the Board awarded and determined on a basis consistent with
that in Section 5.2, in each case, multiplied by (b) a fraction, the numerator
of which is the number of days elapsed through and inclusive of the Termination
Date in the fiscal year in which Executive’s employment is terminated, and the
denominator of which is 365; and (b) for purposes of Section 8.4(b), subject to
the Board’s award, if any, in good faith of the Pro Rata Bonus, an amount equal
to the greater of the Target Bonus or one hundred percent (100%) of the
Performance Bonus earned by Executive, if any, for the immediately preceding
completed fiscal year prior to the fiscal year in which the Termination Date
occurs.

 

“Termination Date” means (a) if Executive’s employment is terminated by reason
of death: the date of the Executive’s death; (b) if Executive’s employment is
terminated for Disability, the Disability Effective Date; (c) if Executive’s
employment is terminated by the Company Without Cause, the date of such
termination; (d) if Executive’s employment is terminated by Executive’s
termination for Good Reason, the effective date of such termination; (e) if
Executive’s employment is terminated by Executive without Good Reason or by the
Company for Cause, the effective date of such termination; and (f) for any
reason other than as set forth in the immediately preceding clauses (a), (b),
(c) and (d), the date of Executive’s “separation from service” as such term is
defined under Section 409A (“Section 409A” is defined in Section 8.8).

 

“Unvested Equity” means the portion of the Equity Compensation that is unvested
as of the Termination Date, after taking into account any acceleration of
vesting based on the prior occurrence of any acceleration events specified
hereunder.

 

8.2 Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or due to Executive’s Disability, then:

 

(a) Executive (or Executive’s beneficiary or estate) is entitled to receive or
otherwise to be provided, and the Company shall pay or provide to Executive (or
to Executive’s beneficiary or estate):

 

(i) The aggregate of the following, in a single lump sum, on or before the date
thirty (30) days after the Termination Date: (A) the Accrued Obligations, (B)
the Prior Year Bonus, and (C) the Pro Rata Bonus; and

 



Page 12

 

 

(ii) The timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable Benefit Plan;

 

(b) If such termination occurs after the first three (3) months from the
Effective Date, subject to timely execution of a Release pursuant to Section 8.6
and compliance with Exhibit “A”, with regard to: (i) the Initial Equity Grant,
such unvested portion of the Initial Equity Grant shall automatically and
immediately vest as is equal to the product of (x) the Applicable Amount of the
RSUs subject to the Initial Equity Grant, and (y) a fraction, the numerator of
which is the number of months elapsed during the Employment Period from the
Effective Date through and including the Termination Date in the fiscal year in
which Executive’s employment is terminated, and the denominator of which is 36;
(ii) any Equity Compensation (other than the Initial Equity Grant), such
unvested portion of such Equity Compensation shall automatically and immediately
vest (and, if applicable, become exercisable) as is equal to the product of (x)
the Applicable Amount of the number of shares of Common Stock or other equity
awards subject to such Equity Compensation (calculated individually on an award
by award basis) and (y) a fraction, the numerator of which is the number of
months elapsed during the Employment Period from the Effective Date through and
including the Termination Date in the fiscal year in which Executive’s
employment is terminated, and the denominator of which is 36; and (iii) all
vested Equity Compensation in the case of RSUs shall remain outstanding and
exercisable at all times thereafter, and in the case of options or forms of
Equity Compensation other than RSUs shall remain and be exercisable, to the
extent applicable, for a period of twelve (12) months from the later of the
Termination Date or the date the award first becomes vested and exercisable, but
in all events no later than the applicable term for each such award; and (iv)
all restrictions on Equity Compensation that is (or becomes) vested as of the
Termination Date (or during the twelve (12) month period following the
Termination Date, if applicable) shall automatically and immediately lapse.
Notwithstanding the foregoing, any Equity Compensation (and the shares of Common
Stock underlying such Equity Compensation) shall be subject to a lock-up of
twelve (12) months from the vesting date as provided by this Section (the
“Lock-Up Period”), provided, that the Lock-Up Period shall terminate upon a
Change of Control. During the Lock-Up Period, Executive agrees to the agreements
and restrictions set forth in Exhibit D attached hereto. Subsequent to the
expiration of the Lock-Up Period, for a period of one year, Executive shall not
be permitted or have the right to sell on each trading day more than 10,000
shares, as adjusted for any stock dividend, stock split, combination of shares,
reverse stock split, reorganization, recapitalization, or other reclassification
affecting the Company’s equity securities occurring after the Effective Date
(the “Daily Trading Limit”); provided, that (x) the Daily Trading Limit shall
not apply to the Company’s equity securities obtained in open market
transactions and (y) the obligations of Executive with regard to the Daily
Trading Limit shall terminate upon a Change of Control. Notwithstanding the
foregoing, the Company agrees to discuss in good faith with Executive (and to
cause the Compensation Committee and the CEO to participate in such
discussions), and to make reasonable efforts, to reduce the Lock-Up Period to a
shorter period (and to expand the Daily Trading Limit) in order to accommodate
Executive’s (and/or his estate’s) tax obligations incurred in connection with
any Equity Compensation; provided, that due consideration shall be given to any
financing or strategic transaction that the Company believes in good faith will
close within the 90-day period following the Termination Date.

 

(c) All Unvested Equity (after giving effect to Section 8.2(b)) shall be
forfeited as of the Termination Date.

 

8.3 Termination by the Company for Cause; Termination by Executive without Good
Reason. If Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason, then:

 

(a) Executive is entitled to receive or otherwise to be provided, and the
Company shall pay or provide to Executive:

 

(i) The Accrued Obligations, in a single lump sum, on or before the date thirty
(30) days after the Termination Date, and

 



Page 13

 

 

(ii) The timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable Benefit Plan; and

 

(iii) All vested and Unvested Equity shall be forfeited effective as of the
Termination Date.

 

8.4 Termination by the Company Without Cause; Termination by Executive for Good
Reason. If Executive’s employment is terminated by the Company Without Cause or
by Executive for Good Reason, then:

 

(a) Executive is entitled to receive or otherwise to be provided, and the
Company shall pay or provide to Executive:

 

(i) The aggregate of the following, in a single lump sum, on or before the date
thirty (30) days after the Termination Date: (A) the Accrued Obligations; and
(B) Prior Year Bonus;

 

(ii) If such termination occurs after the first three (3) months from the
Effective Date, subject to timely execution of a Release pursuant to Section 8.6
and compliance with Exhibit “A”, continued payment in each month during the
Applicable Period from the Termination Date (the “Continuation Period”), of an
amount equal to the sum of (A) one-twelfth (1/12th) of Executive’s Base Salary
(disregarding any reduction thereto in violation of this Agreement) and (B)
one-twelfth (1/12th) of Executive’s total Pro Rata Bonus, if any. For the
avoidance of doubt, if the Continuation Period is six (6) months, a total of
one-half of Base Salary and one-half of the Pro Rata Bonus (if any) will be
payable (i.e., 6 x 1/12th or 6/12ths), and if the Continuation Period is twelve
(12) months, a total of the full Base Salary and the full Pro Rata Bonus (if
any) will be payable (i.e., 12 x 1/12th or 12/12ths).

 

(iii) The foregoing amounts shall be payable to Executive in accordance with the
Company’s generally applicable payroll practices for senior executive officers
(other than the CEO), but not less frequently than in equal monthly
installments; and

 

(iv) The timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable Benefit Plan.

 

(b) If such termination occurs after the first three (3) months from the
Effective Date, subject to timely execution of a Release pursuant to Section 8.6
and compliance with Exhibit “A”: (i) the Applicable Amount of the Initial Equity
Grant and all Unvested Equity shall automatically and immediately become fully
vested and (if applicable) exercisable in full on the Termination Date; (ii) all
vested Equity Compensation in the case of RSUs shall remain outstanding and
exercisable at all times thereafter, and in the case of options or forms of
Equity Compensation other than RSUs shall remain and be exercisable, to the
extent applicable, for a period of twelve (12) months from the later of the
Termination Date or the date the award first becomes vested and exercisable, but
in all events no later than the applicable term for each such award; and (iii)
all restrictions on Equity Compensation that is (or becomes) vested as of the
Termination Date (or during the twelve (12) month period following the
Termination Date, if applicable) shall automatically and immediately lapse.
Notwithstanding the foregoing, any Equity Compensation (and the shares of Common
Stock underlying such Equity Compensation) that shall vest pursuant to this
Section shall be subject to the Lock-Up Period. During the Lock-Up Period,
Executive agrees to the agreements and restrictions set forth in Exhibit D
attached hereto. Subsequent to the expiration of the Lock-Up Period, for a
period of one year, Executive shall not be permitted or have the right to sell
on each trading day more than the Daily Trading Limit; provided, that (x) the
Daily Trading Limit shall not apply to the Company’s equity securities obtained
in open market transactions, (y) the obligations of Executive with regard to the
Daily Trading Limit shall terminate upon a Change of Control, and (iii) the
Company agrees to discuss in good faith with Executive (and to cause the
Compensation Committee and the CEO to participate in such discussions), and to
make reasonable efforts, to reduce the Lock-Up Period to a shorter period (and
to expand the Daily Trading Limit) in order to accommodate Executive’s (and/or
his estate’s) tax obligations incurred in connection with any Equity
Compensation; provided, that due consideration shall be given to any financing
or a strategic transaction that the Company believes in good faith will close
within the 90-day period following the Termination Date.

 



Page 14

 

 

(c) If such termination occurs after the first three (3) months from the
Effective Date, subject to timely execution of a Release pursuant to Section 8.6
and compliance with Exhibit “A”, during the period starting on the Termination
Date and ending on and inclusive of the earlier of (i) the date, if any, on
which Executive is eligible under an employee welfare plan of another employer
to receive benefits substantially equivalent to the benefits provided under the
Medical Plans, and (ii) the end of the Continuation Period, Executive and his
eligible dependents shall be entitled, at the Company’s sole cost and expense,
to continue participation in all Medical Plans in which such Executive and his
eligible dependents were participating as of the Termination Date, at the same
levels as existed as of the Termination Date, except that if Company is unable
to provide coverage under the Medical Plans, then the Company shall notify
Executive on a timely basis to allow Executive to obtain COBRA benefits and
shall reimburse Executive, on a monthly basis for the Continuation Period, an
amount equal to the applicable COBRA premium for the Executive and his eligible
dependents, on a “tax grossed-up basis”, and it shall be Executive’s
responsibility to elect and maintain medical coverage under COBRA.

 

8.5 Non-Renewal. If this Agreement is not terminated before the last day of the
Term and prior to that date the Company and Executive do not (i) enter into a
mutually acceptable extension of this Agreement, or (ii) enter into a new
agreement relating to Executive’s employment with the Company to have effect
after such date, or (iii) otherwise agree to continue Executive’s employment
with the Company after such date without the benefit of an agreement relating to
such employment, then this Agreement shall automatically end on the last day of
the Term, and in such event:

 

(a) Executive is entitled to receive or otherwise to be provided, and the
Company shall pay or provide to Executive:

 

(i) subject to compliance with Exhibit “A”, the aggregate of the following, in a
single lump sum, on or before the date thirty (30) days after the effective date
of such termination: (x) the Accrued Obligations and (y) any unpaid Prior Year
Bonus;

 

(ii) subject to compliance with Exhibit “A”, a Performance Bonus for the
completed portion of the final fiscal year of the Term calculated pursuant to
and payable in accordance with Section 5.2; and

 

(iii) the timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable plan.

 

(b) Any Unvested Equity shall be immediately forfeited and any outstanding
vested portion of the Equity Compensation, to the extent permitted under (x)
applicable law and (y) the 2016 EIP, shall remain outstanding and be
exercisable, to the extent applicable, for a period of twelve (12) months from
the later of the last day of the Term or the date the award first becomes
exercisable, but in all events no later than the end of the applicable term for
each such award.

 

8.6 Release. In connection with any termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason, each of the Company and
Executive shall execute and deliver a Mutual General Release in the form and
substance of attached hereto as Exhibit “C” (a “Release”) and the Executive’s
right to payment of, and the Company’s obligations to pay, the amounts specified
in Sections 8.2(b), 8.4(a)(ii), 8.4(b) and 8.4(c) shall be subject to
Executive’s execution (without revocation) of such a Release within sixty (60)
days after the Termination Date.

 



Page 15

 

 

8.7 No Mitigation. Executive is not required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise. The Company shall not reduce the amount of any payment or benefit
provided for herein by any compensation that Executive earns from another
employer or from any other employment or from rendering services to or for the
benefit of any other person or entity (including self-employment).

 

8.8 Compliance with Section 409A. Unless otherwise expressly provided, any
payment of compensation by Company to Executive, whether pursuant to this
Agreement or otherwise, shall be made no later than the fifteenth (15th) day of
the third (3rd) month (i.e., 2½ months) after the later of the end of the
calendar year or the Company’s fiscal year in which Executive’s right to such
payment vests (i.e., is not subject to a “substantial risk of forfeiture” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). For purposes of this Agreement, termination of employment
shall be deemed to occur only upon “separation from service” as such term is
defined under Section 409A. Each payment and each installment of any severance
payments provided for under this Agreement shall be treated as a separate
payment for purposes of application of Section 409A. To the extent any amounts
payable by the Company to the Executive constitute “nonqualified deferred
compensation” (within the meaning of Section 409A) such payments are intended to
comply with the requirements of Section 409A, and shall be interpreted in
accordance therewith. Neither Party individually or in combination may
accelerate, offset or assign any such deferred payment, except in compliance
with Section 409A. No amount shall be paid prior to the earliest date on which
it is permitted to be paid under Section 409A, including a six (6) month delay
of termination payments made to specified employees of a public company, to the
extent then applicable. Executive shall have no discretion with respect to the
timing of payments except as permitted under Section 409A. Any Section 409A
payments which are subject to execution of a Release which may be executed
and/or revoked in a calendar year following the calendar year in which the
payment event (such as termination of employment) occurs shall commence payment
only in such following calendar year as necessary to comply with Section 409A.
All expense reimbursement or in-kind benefits subject to Section 409A provided
under this Agreement or, unless otherwise specified in writing, under any
Company program or policy, shall be subject to the following rules: (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during one calendar year may not affect the benefits provided during any other
year; (ii) reimbursements shall be paid no later than the end of the calendar
year following the year in which Executive incurs such expenses, and Executive
shall take all actions necessary to claim all such reimbursements on a timely
basis to permit the Company to make all such reimbursement payments prior to the
end of said period, and (iii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit. It is the
intent of the Company that the provisions of this Agreement and all other plans
and programs sponsored by the Company be interpreted to comply in all respects
with Section 409A, however, the Company shall have no liability to Executive, or
any successor or beneficiary thereof, in the event taxes, penalties or excise
taxes may ultimately be determined to be applicable to any payment or benefit
received by Executive or any successor or beneficiary thereof, nor for reporting
in good faith any payment of benefit as subject to Section 409A.

 

8.9.  Resignation from Directorships and Officerships. The termination of
Executive’s employment with the Company for any reason will constitute
Executive’s immediate resignation from (a) any officer, director or employee
position Executive has with the Company or any of its Affiliates, and (b) all
fiduciary positions (including as a trustee) Executive holds with respect to any
employee benefit plans or trusts established by the Company. Executive agrees
that this Agreement shall serve as written notice of resignation in such
circumstances, unless otherwise required by any plan or applicable law.

 

9. Additional Provisions

 

9.1 Entire Agreement; No Oral Amendments. This Agreement and the Confidentiality
Agreement (including all exhibits and schedules attached hereto and thereto)
together set forth the compete, entire, and final agreement between the Company
and Executive relating to the subject matter hereof and terminates, cancels, and
supersedes any and all prior agreements, communications, contracts,
representations, or understandings, in each case whether oral or written,
between the Company and Executive relating to the subject matter hereof. No
amendment, modification, or supplement to this Agreement is valid, binding, or
enforceable unless the same is in writing and executed and delivered on behalf
of the Company and by Executive.

 



Page 16

 

 

9.2 Notices. Each notice or other communication relating to this Agreement, in
order to be effective, must be in writing, must be sent to the applicable
address indicated below for the recipient (or to the then-most recent address of
which the recipient has notified the sender in writing in accordance herewith),
and must be sent, all costs, expenses, and fees prepaid by the sender, by (a)
personal delivery, (b) first class registered mail, return receipt requested, or
(c) a nationally recognized courier service that provides proof of delivery
(e.g., FedEx, UPS) for delivery on the first business day immediately following
the day on which the notice or other communication is deposited with the courier
service. Each notice or communication given in accordance herewith is deemed
effective: (i) upon actual receipt when delivered personally or by courier
service, or (ii) three (3) business days after the date on which the notice or
communication is deposited with the United States Postal Service, if sent by
first class registered mail (or any earlier date evidenced by the proof of
delivery).

 

If to the Company: to the attention of the Chairman of the Board, at the address
of Company’s principle place of business, with a copy to (which shall not
constitute notice) Sasha Ablovatskiy, Esq., Foley Shechter Ablovatskiy LLP, 1359
Broadway, 20th Floor, Suite 2001, New York, New York 10018.

 

If to Executive: to the address listed as Executive’s primary residence in the
human resource records and to Executive’s principle place of business, with a
copy to Jess H. Drabkin, Esq., Reed Smith LLP, 599 Lexington Avenue, New York,
New York, 10019.

 

9.3 Successors

 

(a) This Agreement is personal to Executive and Executive may not assign or
delegate this Agreement without the prior written consent of the Company. This
Agreement inures to the benefit of and is enforceable by Executive’s legal
representatives, heirs, or legatees.

 

(b) The Company may not assign or delegate this Agreement without the prior
written consent of Executive, except that the Company may assign or delegate
this Agreement to any successor (whether direct or indirect, whether by
purchase, merger, consolidation, operation of law, or otherwise) to all or
substantially all of the business or assets of the Company, subject to the
condition that the successor, no later than fifteen (15) days after the
occurrence of such succession, executes and delivers to Executive an instrument
in from and substance acceptable to Executive (such approval not to be
unreasonably withheld) pursuant to which the successor explicitly assumes and
agrees to perform, comply with, and otherwise be bound by this Agreement in the
same manner and to the same extent that the Company would be required to do so
if no such succession had occurred. Subject to the immediately preceding
sentence, this Agreement is binding upon and inures to the benefit of the
Company and its permitted successors and permitted assigns. As used in this
Agreement, the term “Company” means the Company as hereinbefore defined and any
successor to its business or assets as aforesaid that assumes and agrees to
perform this Agreement, whether by operation of law or otherwise.

 

(c) Without limiting the provisions of Section 7.6, any purported assignment or
delegation in violation of this Section 9.3 is null and void ab initio and of no
force or effect.

 

9.4 Severability. If any provision of this Agreement is determined to be
illegal, invalid, or unenforceable, then such determination does not affect the
legality, validity, or enforceability of the other provisions of this Agreement,
all of which remain in full force and effect. Each of the Company and Executive
agrees that in the event of any such determination the Company and Executive
will negotiate to modify this Agreement so as to effect the original intent of
the Company and Executive as close as possible to the fullest extent permitted
by applicable law.

 



Page 17

 

 

9.5 Certain Interpretative Matters

 

(a) For the purposes of this Agreement: (i) the term “Affiliate” means, with
respect to a specified entity (the “specified entity”), at any particular time,
any other present or future person or entity that at such time, directly or
indirectly, controls, is under common control with, or is controlled by, the
specified entity; and the term “control” (and, with correlative meanings, the
terms “under common control with” and “controlled by) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management or policies of any entity, whether through ownership of voting
securities, by contract, or otherwise); (ii) the terms “herein,” “hereof,”
“hereto,” “hereunder,” and terms of similar import refer to this Agreement in
its entirety and not to any particular provision; (iii) the term “include” (and
its grammatical variations) is not limiting; and (iv) the term “or” is not
exclusive. The headings of the Sections and other subdivisions of this Agreement
are for convenience only, do not constitute a part of this Agreement, and are of
no force or effect in connection with the construction or the interpretation of
this Agreement. Except where expressly provided otherwise, each reference herein
to an Article, Section, or other subdivision, or to an Exhibit or Schedule, is a
reference to the applicable Article, Section, or other subdivision of, or
exhibit or schedule to, this Agreement.

 

(b) In the event of any inconsistency or conflict between any of the provisions
of this Agreement and any of the provisions of any of the Benefit Plans or any
other award, code, form, plan, policy, or program of the Company (including the
2016 EIP and any Award Agreement (as defined in the 2016 EIP)), the provisions
of this Agreement control and govern. No provision in any of the Benefit Plans
or in any other award, code, form, plan, policy, or program (including the 2016
EIP and any Award Agreement (as defined in the 2016 EIP)) related to a violation
thereof being grounds for termination, or similar language, will result in a
“cause” termination unless such violation is also Cause under this Agreement and
the provisions hereof are complied with, and the foregoing applies even if
Executive signs an acknowledgement or otherwise agrees to the provisions of such
Benefit Plan or other policy, code, plan, or program (including the 2016 EIP and
any Award Agreement (as defined in the 2016 EIP)). If any ambiguity or question
of interpretation or of construction arises in connection with or relating to
this Agreement, each of the Company and Executive agrees that this Agreement is
to be interpreted and construed as if jointly drafted by both the Company and
Executive and that no presumption or burden of proof is to arise favoring or
disfavoring the Company or Executive by virtue of the authorship of any
provision of this Agreement.

 

9.6 Survival. The following provisions survive the expiration or termination of
the Employment Period and the Term: (including any termination by reason of
Executive’s breach of this Agreement): Section 5.4 (Tax Withholding), Section
6.5 (Indemnification), Article 8 (Consequences of Termination or Non-Renewal),
and this Article 9. The Confidentiality Agreement shall survive the expiration
or termination of the Employment Period and the Term on the terms thereof.

 

9.7 Governing Law. This Agreement shall be governed by the laws of the New York
State applicable to agreements made and performed wholly therein (excluding any
conflict of laws principles of that State that would result in the application
of the laws of any jurisdiction other than New York State) govern all matters in
connection with, relating to, or arising from this Agreement.

 

9.8 Authority. The Company represents and warrants that (a) it has the full
corporate power and authority to execute, deliver, and perform this Agreement,
and (b) the execution, delivery, and performance of this Agreement has been duly
and validly authorized.

 

9.9 Costs and Expenses. Except as expressly provided herein, each Party shall
pay the fees and expenses of his or its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such Party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.

 



Page 18

 

 

9.10 Counterparts. This Agreement may be executed in multiple counterparts, each
of which constitutes an original and all of which together constitute one and
the same instrument. A manually executed counterpart of this Agreement delivered
by means of e-mail as a Portable Document Format file (“.pdf”) (or in any
present or future file format intended to preserve the original graphic and
pictorial appearance of a document), or by means of facsimile transmission,
constitutes the valid and effective execution and delivery of this Agreement for
all purposes and has the same force and effect for all purposes as the personal
delivery of a manually executed counterpart bearing an original ink signature.

 

[SIGNATURE PAGE FOLLOWS]


 



Page 19

 

 

By signing below, each of the Company and Executive acknowledges that it or he
has carefully read, fully understands, and accepts and agrees to be bound by the
provisions of this Agreement.

 

  LIVEXLIVE MEDIA, INC.         By: /s/ Robert S. Ellin   Name: Robert S. Ellin
  Its: Chief Executive Officer         /s/ Dermot McCormack   Dermot McCormack

 





 

 

 

 

 

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT BETWEEN LIVEXLIVE AND DERMOT McCORMACK]

 



Page 20

 

 

Schedule “1”

 

Outside Activities, Investments and Board Positions

 

1) Board member of Axonista

 

2) Advisor to knowhowdo 

 

3) Advisor snkr incorporated

 

4) Advisor to Cellar

 

5) Partner in deviants Capital 

 

[END OF SCHEDULE “1”]

 



Page 21

 

 

EXHIBIT “A”

 

CONFIDENTIALITY, NON-INTERFERENCE AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed by, or continuing employment with,
LiveXLive Media, Inc., a Nevada Corporation (the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following. All initially capitalized terms used but not defined herein have the
respective meanings given to such terms in the Employment Agreement between the
Company and me dated as of July 15, 2019, as amended (the “Employment
Agreement”)

 

1. Confidential Information

 

1.1 Company Group Information. I acknowledge that, during the course of my
employment, I will have access to non-public information about the Company and
its direct and indirect subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group. In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and for the five (5) year period following my
termination of my employment for any reason, to hold in confidence, and not to
use, except for the benefit of the Company Group, or to disclose to any person,
firm, corporation, or other entity without written authorization of the Company
or except as expressly permitted herein, any Confidential Information that I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company, or except as permitted herein,
or as otherwise necessary to fulfill my duties to the Company. For the purposes
hereof, “Confidential Information” means information that the Company Group has
developed, acquired, created, compiled, discovered, or owned or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group that is not generally known and that the Company wishes to
maintain as confidential. I understand that Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company, or to the Company’s technical data, trade secrets, or know-how,
including, without limitation, proposals and development work for television
programs, formats, copyright works, research, product plans, or other
information regarding the Company’s products or services and markets, customer
lists, and customers (including, without limitation, customers of the Company on
whom I called or with whom I may become acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property. Notwithstanding the
foregoing: (a) Confidential Information shall not include (i) any of the
foregoing items that are, or become, publicly known through no unauthorized
disclosure by me, (ii) any of the foregoing items lawfully disclosed to me free
of restriction from a source that was not legally or contractually prohibited
from disclosing such item, or (iii) any of the foregoing items or other
information that I had or owned prior to my employment with the Company; and (b)
I am entitled to disclose Confidential Information (i) as agreed to in writing
by the Company (other than as authorized in my capacity as an officer of the
Company), (ii) within the Company Group to the extent necessary to perform my
duties under this Confidentiality, Non-Interference and Invention Assignment
(this “Agreement” or this “Confidentiality Agreement”), (iii) to my attorneys
and accountants on a need-to-know basis in connection with asserting my rights
under the Employment Agreement or this Agreement (provided such attorneys and
accountants agree in writing to not otherwise disclose such Confidential
Information, (iv) if reasonably necessary to defend my interests, or (v) to make
any claim, pursuant to a litigation, arbitration or mediation involving this
Agreement, provided, that with respect to clauses (iv) and (v) in any such
defense, litigation, arbitration, mediation or any other proceeding, the parties
agree to enter into a reasonable confidentiality order or agreement to preserve
the confidentiality of any such Confidential Information used in such defense,
litigation, arbitration, mediation or any other proceeding.

 



Page 22

 

 

1.2 Notwithstanding anything to the contrary contained herein, I am permitted to
disclose any Confidential Information if and to the extent I am required to do
so by applicable law, including without limitation by, or pursuant to any order
of, any court, tribunal, or other governmental, judicial, arbitral,
administrative, or regulatory authority, agency, or instrumentality. In the
event I am so required to disclose any Confidential Information, I will, if
permitted pursuant to applicable law, inform such requesting party of the
confidentiality obligations hereunder and give the Company prompt prior notice
thereof so that the Company Group, at its sole cost and expense, may seek an
appropriate protective order and/or waive compliance with the confidentiality
provisions of this Agreement.

 

1.3 Former Employer Information. I represent that my performance of all of the
terms of this Confidentiality Agreement as an employee of the Company has not
breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.

 

2. Developments

 

2.1 Developments Retained and Licensed. I hereby represent and warrant that
there are not any developments, original works of authorship, improvements, or
trade secrets which were created or owned by me prior to the commencement of the
Employment Period (collectively referred to as “Prior Developments”). If the
foregoing representation and warranty is breached, and during any period during
which I perform or performed services for the Company both before or after the
date hereof (the “Assignment Period”), I incorporate or have incorporated into a
Company product, program, service or other work a Prior Development owned by me
or in which I have an interest, then I hereby grant the Company a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Development, to the extent of my
interest therein, as part of or in connection with such product, program,
service or work.

 

2.2 Assignment of Developments. I hereby assign to the Company all my right,
title and interest throughout the world (if any) in and to any and all (i)
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications, and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (ii)
trademarks, service marks, trade dress, logos, titles and working titles,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (iii) copyrightable works,
all copyrights, and all applications, registrations and renewals in connection
therewith, (iv) trade secrets and confidential business information (excluding
general industry knowledge and contacts) and all ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
technology, systems, and business and marketing plans and proposals, (v) rights
in and to computer software (including object code, source code, data and
related documentation), (vi) Internet Web sites, including domain name
registrations and content and software included therein, (vii) other proprietary
rights, including, without limitation, original works of authorship, content,
dialogue, plots, scripts, scenarios, music programming, formats, graphics,
productions, products, programs, services, concepts, moral rights, rights to
characters, actions, acts, gags, routines, materials, ideas, names, likeness,
image, personality, publicity etc., (viii) rights to exploit, collect
remuneration for, and recover for past infringements of any of the foregoing and
(ix) copies and tangible embodiments thereof (in whatever form or medium),
whether or not patentable or registrable under copyright or similar laws, which
I may solely or jointly conceive or develop or reduce to practice or cause to be
conceived or developed or reduced to practice, or have conceived or developed or
reduced to practice or have caused to be conceived or developed or reduced to
practice, during the Employment Period, whether or not during regular working
hours, in each case only if the applicable item (A) relates at the time of
conception or development to the actual or demonstrably proposed business or
research and development activities of the Company; (B) results from or directly
relates to any work performed by me for the Company or any of its Affiliates;
and (C) is developed through the use of Confidential Information and/or
resources of the Company (collectively referred to as “Developments”). I further
acknowledge that all Developments which are or were made by me (solely or
jointly with others) during the Assignment Period are “works made for hire” as
to my contribution (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my salary, unless regulated otherwise by
law, but that, in the event any such Development is deemed not to be a work made
for hire, I hereby assign any right, title and interest throughout the world in
any such Development to the Company or its designee. If any Developments cannot
be assigned, I hereby grant to the Company an exclusive, assignable,
irrevocable, perpetual, worldwide, sublicensable (through one or multiple
tiers), royalty-free, unlimited license to use, make, modify, sell, offer for
sale, reproduce, distribute, create derivative works of, publicly perform,
publicly display and digitally perform and display such work in any media now
known or hereafter known. Outside the scope of my service, whether during or
after my employment with the Company, I agree not to (x) modify, adapt, alter,
translate, or create derivative works from any such work of authorship or (y)
merge any such work of authorship with other Developments. To the extent rights
related to paternity, integrity, disclosure and withdrawal (collectively, “Moral
Rights”) may not be assignable under applicable law and to the extent the
following is allowed by the laws in the various countries where Moral Rights
exist, I hereby irrevocably waive such Moral Rights in and to all or any
Developments and consent to any action of the Company Group that would violate
such Moral Rights in the absence of such consent. I understand that the
provisions of this Confidentiality Agreement requiring assignment of Inventions
to the Company do not apply to any invention which qualifies fully under the
provisions of Section 2870 of the California Labor Code (attached hereto as
Schedule A). I will advise the Company promptly in writing of any inventions
that I believe meet the criteria in Section 2870 of the California Labor Code
and I bear the full burden of proving to the Company Group that an invention
qualifies fully under Section 2870 of the California Labor Code. I acknowledge
receipt of this Confidentiality Agreement and of written notification of the
provisions of Section 2870 of the California Labor Code.

 



Page 23

 

 

2.3 Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company at all
times. I agree not to remove such records from the Company’s place of business
except as expressly permitted by Company policy, which may, from time to time,
be revised at the sole election of the Company for the purpose of furthering the
business of the Company.

 

2.4 Intellectual Property Rights. I agree to reasonably assist the Company, or
its designee, at the Company’s expense, to secure the rights of the Company in
the Developments and any copyrights, patents, trademarks, service marks,
database rights, domain names, mask work rights, moral rights, or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments which the Company shall
deem reasonably necessary in order to apply for, obtain, maintain and transfer
such rights and in order to assign and convey to the Company the sole and
exclusive right, title and interest in and to such Developments, and any
intellectual property or other proprietary rights relating thereto. I further
agree that my obligation to execute or cause to be executed, when it is in my
power to do so, any such instrument or papers shall continue after the
Assignment Period until the expiration of the last such intellectual property
right to expire in any country of the world; provided, however, the Company
shall reimburse me for my reasonable expenses incurred in connection with
carrying out the foregoing obligation. If the Company is unable because of my
mental or physical incapacity or unavailability for any other reason to secure
my signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Developments or original
works of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf and stead only to
execute and file any such applications or records and only to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or registrations thereon with the same
legal force and effect as if originally executed by me. I hereby waive and
irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for past, present or future
infringement of any and all proprietary rights assigned to the Company
hereunder.

 



Page 24

 

 

3. Returning Company Group Documents. I agree that, at the time of termination
of my employment with the Company for any reason, or earlier if reasonably
requested, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.
Notwithstanding the foregoing, I will be permitted to retain my rolodex (whether
in written or electronic form (e.g. Microsoft Outlook Contacts)) and my personal
files and memorabilia, except to the extent any of such contains Confidential
Information.

 

4. Disclosure of Agreement. As long as it remains in effect and during the
Post-Termination Non-Interference Period, I will disclose the existence of this
Confidentiality Agreement and my obligations hereunder to any prospective
employer, partner, co-venturer, investor, or lender prior to entering into an
employment, partnership, or other business relationship with such person or
entity.

 

5. Restrictions on Interfering

 

5.1 Non-Interference. During the period of my employment with the Company (the
“Employment Period”) and the Post-Termination Non-Interference Period, I shall
not, directly or indirectly for my own account or for the account of any other
individual or entity, engage in Interfering Activities.

 

5.2 Definitions. For purposes of this Confidentiality Agreement:

 

(a) “Business Relation” shall mean any current or prospective client, customer,
licensee, account, supplier or other business relation of the Company Group, or
any such relation that was a client, customer, licensee, account, supplier, or
other business relation within the six (6) month period prior to the expiration
of the Employment Period, in each case, to whom I provided services, or with
whom I transacted business.

 

(b) “Interfering Activities” means (A) encouraging, soliciting, or inducing, or
in any manner attempting to encourage, solicit, or induce, any Person (other
than my personal assistant) employed by, or providing consulting services to,
any member of the Company Group (each, a “Restricted Associate”) to terminate
such Person’s employment or services (or in the case of a consultant, materially
reducing such services) with the Company Group, provided that the foregoing
shall not be violated by general advertising not targeted at employees or
consultants of any member of the Company Group; or (B) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
Business Relation to cease doing business with or reduce the amount of business
conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.
Notwithstanding the foregoing, for the purposes hereof the term “Interfering
Activities” excludes my taking all or any of the following actions, whether for
my account or benefit or for the account or benefit of any other Person: (x)
hiring any Restricted Associate or engaging any Restricted Associate to
otherwise render services (whether consulting or otherwise), so long as in
connection therewith I do not knowingly encourage, induce, or solicit, or
knowingly attempt to encourage, induce, or solicit, the respective Restricted
Associate in violation of the above clause (A) of this definition; (y) engaging
in, accepting, or otherwise conducting business with any Business Relation, so
long as in connection therewith I do not knowingly encourage, solicit, or
induce, or knowingly attempt to encourage, solicit, or induce, the respective
Business Relation in violation of the above clause (B) of this definition; or
(z) communicating, or any Person at my direction communicating, to any Persons,
including, without limitation, any Restricted Associate or any Business
Relation, by any means, method, media, or format now or hereafter known
(including, without limitation, via any present or future social media service,
such as, without limitation, LinkedIn, Facebook, or Twitter), any change in my
employment, including, but not limited to, the cessation of my employment with
the Company or my employment with any Person other than the Company.

 



Page 25

 

 

(c) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust (charitable or
non-charitable), unincorporated organization, or other form of business entity.

 

(d) “Post-Termination Non-Interference Period” means the period commencing on
the date of the termination of my employment with the Company for any reason and
ending on the twelve (12) month anniversary of such date of termination.

 

6. Reasonableness of Restrictions. I acknowledge and recognize the highly
competitive nature of the Company’s business, that access to Confidential
Information renders me special and unique within the Company’s industry, and
that I will have the opportunity to develop substantial relationships with
existing and prospective clients, accounts, customers, consultants, contractors,
investors, and strategic partners of the Company Group during the course of and
as a result of my employment with the Company. In light of the foregoing, I
recognize and acknowledge that the restrictions and limitations set forth in
this Confidentiality Agreement are reasonable and valid in geographical and
temporal scope and in all other respects and are essential to protect the value
of the business and assets of the Company Group. I acknowledge further that the
restrictions and limitations set forth in this Confidentiality Agreement will
not materially interfere with my ability to earn a living following the
termination of my employment with the Company and that my ability to earn a
livelihood without violating such restrictions is a material condition to my
employment with the Company.

 

7. Independence; Severability; Blue Pencil. Each of the rights enumerated in
this Confidentiality Agreement shall be independent of the others and shall be
in addition to and not in lieu of any other rights and remedies available to the
Company Group at law or in equity. If any of the provisions of this
Confidentiality Agreement or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of this Confidentiality Agreement, which shall be given full effect
without regard to the invalid portions.

 

8. Injunctive Relief. I expressly acknowledge that any breach or threatened
breach of any of the terms and/or conditions set forth in this Confidentiality
Agreement may result in substantial, continuing, and irreparable injury to the
members of the Company Group. Therefore, I hereby agree that, in addition to any
other remedy that may be available to the Company, any member of the Company
Group shall be entitled to seek injunctive relief, specific performance, or
other equitable relief by a court of appropriate jurisdiction in the event of
any breach or threatened breach of the terms of this Confidentiality Agreement
without the necessity of posting of a bond.

 

9. General Provisions.

 

9.1 Governing Law. Except where preempted by federal law, all matters in
connection with, relating to, or arising from this Confidentiality Agreement,
including, without limitation, the validity, interpretation, construction, and
performance of this Confidentiality Agreement, is governed by and is to be
construed under the laws of the state of New York applicable to agreements made
and to be performed wholly therein, without regard to conflict of laws rules of
the State of New York that would result in the application of the laws of any
jurisdiction other than the state of New York.

 



Page 26

 

 

9.2 Entire Agreement. This Confidentiality Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions and communications between the
Company and me relating to the same. No modification or amendment to this
Confidentiality Agreement, nor any waiver of any rights under this
Confidentiality Agreement, will be effective unless in writing and signed and
delivered by each of the Company and me. Any subsequent change or changes in my
duties, obligations, rights, or compensation will not affect the validity or
scope of this Confidentiality Agreement.

 

9.3 Successors and Assigns. Sections 9.3(b) and 9.3(c) of the Employment
Agreement are incorporated into this Confidentiality Agreement by reference,
mutatis mutandis. Notwithstanding anything to the contrary contained in the
Employment Agreement or in this Confidentiality Agreement, the Company is
prohibited from assigning or delegating all or any portion of this
Confidentiality Agreement except in compliance with this Section 9.3 in
connection with an assignment or delegation of the Employment Agreement that is
effected in compliance with Sections 9.3(b) and 9.3(c) of the Employment
Agreement. Subject to the two immediately preceding sentences, this
Confidentiality Agreement will be binding upon my heirs, executors,
administrators, and other legal representatives and will be binding upon and for
the benefit of the Company, its successors, and its assigns.

 

9.4 Survival. The provisions of this Confidentiality Agreement shall survive the
termination of my employment with the Company and/or the assignment, in
compliance with the requirements hereof, of this Confidentiality Agreement by
the Company to any successor in interest or other assignee, in each case subject
to the temporal limitations contained herein.

 

9.5 Construction. Each party hereto has had an adequate opportunity to have this
Confidentiality Agreement reviewed by counsel. If an ambiguity or question of
intent or interpretation arises, this Confidentiality Agreement shall be
construed as if drafted jointly by the parties hereto. This Confidentiality
Agreement shall be construed without regard to any presumption, rule or burden
of proof regarding the favoring or disfavoring of any party hereto by virtue of
the authorship of any of the provisions of this Confidentiality Agreement. In
the event any of the provisions of this Confidentiality Agreement conflict with
any of the provisions of the Employment Agreement, the respective provisions of
the Employment Agreement govern and control.

 

[SIGNATURE PAGE FOLLOWS]

 



Page 27

 

 

I, Dermot McCormack, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the date set forth below:

 



  DERMOT McCORMACK     Date: July 12, 2019 /s/ Dermot McCormack   (Signature)

  

ACCEPTED AND AGREED TO:         LIVEXLIVE MEDIA, INC.         By: /s/ Robert S.
Ellin   Name: Robert S. Ellin   Its: Chief Executive Officer         Date:  July
15, 2019  

 

 

[SIGNATURE PAGE TO CONFIDENTIALITY, NON-INTERFERENCE AND INVENTION ASSIGNMENT
AGREEMENT BETWEEN LIVEXLIVE AND DERMOT McCORMACK]

 



Page 28

 

 

EXHIBIT “B”

 

INITIAL EQUITY GRANT AGREEMENT

 

[see attached]

 



Page 29

 

 

SCHEDULE A

 

SECTION 2870 of the CALIFORNIA LABOR CODE

INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

 

“(a) any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 



Page 30

 

 

EXHIBIT “C”

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims (this “Release”), is entered into as of the date
of the last signature below, by and between LiveXLive Media, Inc. (the
“Company”) and Dermot McCormack (“Executive”) and is executed by each of the
Company and Executive pursuant to Article 8 of that certain Employment
Agreement, dated as of July 15, 2019 (the “Employment Agreement”), by and
between the Company and Executive. Capitalized terms used in this Release
without definition shall have the meanings ascribed thereto in the Employment
Agreement. Executive and the Company sometimes are referred to herein
collectively as the “Parties” and each individually as a “Party”. The Company
and Executive agree as follows:

 

1. Release by Executive. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, devisees, legatees, executors, administrators,
legal or personal representatives, trustees, assigns, and successors
(individually and collectively, the “Executive Parties”), and each of them,
hereby acknowledges full and complete satisfaction of and releases and
discharges the Company, and each of its Affiliates, subsidiaries, divisions, or
parents,, past and present, and each of them, as well as their respective
predecessors, assignees, successors, directors, officers, stockholders,
partners, representatives, attorneys, agents or employees, past or present, or
any of them (individually and collectively, the “Company Parties”), from and
with respect to any and all claims, agreements, obligations, demands and causes
of action, known or unknown, suspected or unsuspected, that Executive has ever
had, or now has, or ever will have, against the Company Parties by reason of any
and all acts, omissions, conditions, events, circumstances, or facts existing,
occurring, or failing to occur at any time through the date of Executive’s
execution of this Release that directly or indirectly arise out of, relate to,
or are connected in any way with Executive’s employment by, services to (whether
as an employee, officer, director, or otherwise), or separation from, all or any
of the Company Parties, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, California Labor Code Section 132a,
the California Family Rights Act, or any other federal, state or local law,
regulation or ordinance relating to employment (the foregoing, as modified by
the following clause, collectively, the “Executive Released Claims”); except
that notwithstanding anything to the contrary herein, the release set forth in
this Section 1 expressly excludes, and shall not alter, limit, release, apply
to, or otherwise affect, and the term Executive Released Claims shall not
include: (a) the obligations and covenants of the Company and the rights of
Executive in each case that, directly or by implication, survive the termination
of Executive’s employment with the Company pursuant to Section 9.6 of the
Employment Agreement, including without limitation, any obligation of the
Company to make the payments and provide the benefits set forth in Article 8 of
the Employment Agreement and to pay any Accrued Obligations (as defined in the
Employment Agreement); (b) any claim that is prohibited from being released as a
matter of law; (c) any right of indemnification (or contribution) or to director
and officer liability insurance coverage under the Employment Agreement or any
of the Company’s (or any Company Party’s) organizational documents or at law
under any plan or agreement applicable to the Executive (including, without
limitation, pursuant to any certificate of incorporation, bylaws or any written
agreements) or Section 6.5 of the Employment Agreement (d) any rights or claims
of Executive as a stockholder of the Company; (e) any vested rights or vested
benefits under ERISA or under any Benefit Plan, (including, without limitation,
any long-term or deferred compensation plan), or under any vested RSU, stock
option or other equity grant agreements, to the extent such vested rights,
vested equity or vested benefits continue in effect after the termination of the
Employment Agreement; (f) workers’ compensation benefits; and (g) any rights or
claims arising after the date of Executive’s execution of this Release.

 



Page 31

 

 

2. It is a condition hereof, and it is the Parties’ intention in the execution
of this Release, that the release set forth in Section 1 above shall be
effective as a bar to each and all of the Executive Released Claims, and in
furtherance of this intention, Executive, on behalf of himself and each and all
of the other Executive Parties, hereby waives any and all rights and benefits
conferred upon him by Section 1542 of the California Civil Code, which provides:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

3. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this Release.
Executive further expressly acknowledges and agrees that:

 

3.1 In return for this Release, he will receive consideration beyond that which
he was already entitled to receive before entering into this Release;

 

3.2 He is hereby advised in writing by this Release to consult with an attorney
before signing this Release;

 

3.3 He was given a copy of this Release on [_________], and informed that he had
twenty-one (21) days within which to consider this Release, that changes
(whether material or otherwise) will not restart the 21-day period;

 

3.4 Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

 

3.5 He was informed that he has seven (7) days following the date of execution
of this Release in which to revoke this Release, and this Release will become
null and void if Executive so elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven (7)-day
revocation period. In the event that Executive exercises his right of
revocation, neither the Company nor Executive will have any obligations under
this Release.

 

4. Release by Company. The Company, on behalf of itself and each and all of the
other Company Parties, hereby acknowledges full and complete satisfaction of and
releases and discharges each and all of the Executive Parties from and with
respect to any and all claims, agreements, obligations, demands and causes of
action, known or unknown, suspected or unsuspected, that all or any of the
Company Parties have ever had, or now have, or ever will have, against all or
any of the Executive Parties by reason of any and all acts, omissions,
conditions, events, circumstances, or facts existing, occurring, or failing to
occur at any time through the date of the Company’s execution of this Release
that directly or indirectly arise out of, relate to, or are connected with
Executive’s employment by, services to (whether as an employee, officer,
director, or otherwise), or separation from, all or any of the Company Parties
(the foregoing, as modified by the following clause, collectively, the “Company
Released Claims”); except that notwithstanding anything to the contrary herein,
the release set forth in this Section 4 expressly excludes, and shall not alter,
limit, release, apply to, or otherwise affect, and the term Company Released
Claims shall not include (a) the obligations of Executive that survive the
termination of Executive’s employment with the Company pursuant to Section [9.6]
of the Employment Agreement and that certain Confidentiality, Non-Interference,
and Invention Assignment Agreement dated as of July ___, 2019 between the
Company and Executive; and (b) any claims arising after the date of the
Company’s execution of this Release.

 



Page 32

 

 

5. It is a condition hereof, and it is the Parties’ intention in the execution
of this Agreement, that the release set forth in Section 4 above shall be
effective as a bar to each and all of the Company Released Claims, and in
furtherance of this intention, the Company, on behalf of itself and each and all
of the other Company Parties, hereby waives any and all rights and benefits
conferred upon the Company Parties by Section 1542 of the California Civil Code,
which provides:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

6. No Transferred Claims. Executive represents and warrants to the Company, that
he has not heretofore assigned or transferred to any person or entity any of the
Executive Released Claims or any part or portion thereof. The Company represents
and warrants to Executive that it has not heretofore assigned or transferred to
any person or entity any of the Company Released Claims or any part or portion
thereof.

 

7. Miscellaneous.

 

7.1 Section Headings. The section headings contained in this Release are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Release.

 

7.2 Governing Law. All matters in connection with, relating to, or arising from
this Release shall be governed by and construed in accordance with the internal
laws of the State of New York, applicable to agreements made and performed
wholly therein, without regard to the principles of conflicts of law thereof (to
the extent that the application of the laws of another jurisdiction would be
required thereby).

 

7.3 Amendments. This Release may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by Executive and the Company or, in the case of a waiver, by the Party
waiving compliance.

 

7.4 Waivers

 

(a) Except as otherwise provided herein, no action taken pursuant to this
Release, including any investigation by or on behalf of any Party, shall be
deemed to constitute a waiver by the Party taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Release. Any term, covenant, agreement, obligation, undertaking, condition,
representation or warranty under this Release may be waived at any time by the
Party which is entitled to the benefit thereof, but only by a written notice
signed by such Party expressly waiving such term, covenant, agreement,
obligation, undertaking, condition, representation or warranty.

 

(b) The failure of any Party to insist, in any one or more instances, upon
performance of the terms or conditions of this Release shall not be construed as
a waiver or relinquishment of any right granted hereunder or of the future
performance of any such term, covenant or condition. No waiver on the part of
any Party of any right, power or privilege, nor any single or partial exercise
of any such right, power or privilege, shall preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

 

7.5 Severability. Any provision of this Release which is invalid or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Release, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by law, the
Parties waive any provision of law which renders any such provision prohibited
or unenforceable in any respect.

 

7.6 Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, and it will not be necessary in making proof of
this Release or the terms of this Release to produce or account for more than
one of such counterparts. All counterparts shall constitute one and the same
instrument. Each Party may execute this Release via a facsimile (or transmission
of a PDF file) of a counterpart of this Release. In addition, facsimile or PDF
signatures of authorized signatories of any Party shall be valid and binding and
delivery of a facsimile or PDF signature by any Party shall constitute due
execution and delivery of this Release.

 

[SIGNATURE PAGE FOLLOWS]

 

 



Page 33

 

 

IN WITNESS WHEREOF, each of the Company and Executive has executed this Release
as of the respective date set forth below.

 

 

LIVEXLIVE MEDIA, INC.         By:                                       Name:  
        Its:           DERMOT McCORMACK           (signature)

 

 

[SIGNATURE PAGE TO MUTUAL RELEASE OF CLAIMS BETWEEN LIVEXLIVE AND DERMOT
McCORMACK]



 



Page 34

 

 

EXHIBIT D

 

During the Lock-Up Period, Executive will not, directly or indirectly: (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, make any short sale, lend or otherwise dispose of or transfer any
Common Stock received under the Agreement (whether as a result of exercise,
settlement or otherwise) (the “Securities”) or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, any of the economic consequences of ownership of any Securities
(with the actions described in clause (i) or (ii) above being hereinafter
referred to as a “Disposition”); provided, however, that if the Company engages
in an underwritten public offering of its equity or convertible securities prior
to the end of the Lock-Up Period, the managing underwriter may waive the balance
of the Lock-Up Period if requested by the Company in its sole and absolute
discretion. The foregoing restrictions are expressly agreed to preclude
Executive from engaging in any hedging or other transaction which is designed to
or which reasonably could be expected to lead to or result in a sale or
disposition of any of the Securities of Executive during the Lock-up Period,
even if such Securities would be disposed of by someone other than Executive.
Executive may sell some or all of the Securities with the Company’s prior
written consent, so long as the purchaser complies with the provisions of the
Agreement and this Exhibit D.

 

 In addition, during the Lock-Up Period, Executive will not, directly or
indirectly, effect or agree to effect any short sale (as defined in Rule 200
under Regulation SHO of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not against the box, establish any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
any shares of Common Stock, borrow or pre-borrow any shares of Common Stock, or
grant any other right (including, without limitation, any put or call option)
with respect to shares of Common Stock or with respect to any security that
includes, is convertible into or exercisable for or derives any significant part
of its value from shares of Common Stock or otherwise seek to hedge Executive’s
position in the Common Stock.

 

 Notwithstanding anything contained herein to the contrary: (i) Executive shall
be permitted to engage in transactions relating to shares of Common Stock
acquired in open market transactions; (ii) Executive shall be permitted to
engage in any Disposition (x) where such Disposition is in connection with
estate planning purposes or by will or intestacy, including, without limitation
to an inter-vivos trust and the transferee takes title to such shares subject to
the restrictions on transfer set forth in this Agreement, (y) upon the written
approval of the Company and the lead underwriter in any underwritten public
offering of Company’s securities for gross proceeds to the Company of at least
$50 million, or (z) where such Disposition is to an affiliate of Executive
(including entities wholly owned by Executive or one or more trusts where such
Executive is the grantor of such trust(s)), and with respect to each clause (x)
through (z) above (inclusive), as long as such transferee agrees to the same
lock-up terms and conditions as set forth in the Agreement and in this Exhibit
D; and (iii) Executive shall be permitted to engage in any Disposition upon and
after a Change of Control.

 

Notwithstanding anything contained herein to the contrary: (A) if, after the
Effective Date, any “C” level executive of the Company, who is a party to or who
enters into an employment agreement with the Company, shall be afforded a more
favorable provision (or provisions) with such terms not already included in such
employment agreement as of the Effective Date with regard to the restrictions on
the transfer of such executive’s shares during the Lock-Up Period (including
without limitation as to the duration of, and termination of, the Lock-Up
Period, and as to the Daily Trading Limit), the applicable provisions of the
Agreement and this Exhibit D shall be deemed to be automatically amended to
provide for such more favorable provision (or provisions) and the Company shall
provide prompt written notice thereof to Executive; and (B) if, after the
Effective Date, the Company shall afford any “C” level executive of the Company,
who is a party to or who enters into an employment agreement with the Company, a
loan program or other benefit intended to mitigate the tax cost of, and/or defer
taxation of, the RSUs or other equity grants held by such person when they vest
with such terms not already included in such employment agreement as of the
Effective Date, Executive shall be entitled to participate in such loan program
or other benefit on comparable terms, and the Company shall provide prompt
written notice thereof to Executive in order to permit Executive the opportunity
to make such decision to participate.

 

 

Page 35

 

